Case 1:19-cv-11351-AKH Document 71
                                72 Filed 03/19/21
                                         03/23/21 Page 1 of 6




                                            @@@@@@@@@@
Case 1:19-cv-11351-AKH Document 71
                                72 Filed 03/19/21
                                         03/23/21 Page 2 of 6
Case 1:19-cv-11351-AKH Document 71
                                72 Filed 03/19/21
                                         03/23/21 Page 3 of 6
Case 1:19-cv-11351-AKH Document 71
                                72 Filed 03/19/21
                                         03/23/21 Page 4 of 6
Case 1:19-cv-11351-AKH Document 71
                                72 Filed 03/19/21
                                         03/23/21 Page 5 of 6
Case 1:19-cv-11351-AKH
Case 1:19-cv-11351-AKH Document 71
                                72 Filed 03/19/21
                                         03/23/21 Page
                                                  Page 66 of
                                                          of 66




                              T)PO"MWJO,)FMMFSTUFJO




                                    .BSDI
